Citation Nr: 0315420	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to special monthly compensation based on the need 
for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

At his June 2003 VA video conference hearing, the veteran 
submitted new medical evidence to the Board, accompanied by a 
signed waiver of RO review.


REMAND

In the case at hand, the veteran's service-connected 
disabilities include an anxiety reaction (70 percent), 
traumatic arthritis of the right knee (60 percent), a sciatic 
nerve deficit with left-sided foot drop (40 percent), 
lumbosacral strain (10 percent), and malaria and multiple 
shell fragment wound scars of the trunk and legs (both zero 
percent).  The combined evaluation is 100 percent, and 
entitlement to individual unemployability has been granted.

In the appealed May 2002 rating decision, the RO denied the 
veteran's claim and cited to a March 2002 VA aid and 
attendance questionnaire, filled out by a medical doctor, 
that was noted to have not supported the veteran's 
contentions.  

Subsequent evidence of record, however, suggests a marked 
worsening of the veteran's overall medical condition.  The 
veteran, who now resides at a medical center, has received 
extensive medical treatment since the issuance of the May 
2002 rating decision.  Notably, a May 2002 VA treatment 
record indicates that the veteran now "needs assistance with 
most [activities of daily living]."  Much of the his 
treatment has been centered around a recent left 
cerebrovascular accident (CVA).  However, his service-
connected disabilities have also been frequently cited, 
notably his musculoskeletal disabilities and his psychiatric 
impairment.  
During his June 2003 VA video conference hearing, the veteran 
described frequent falls, extreme nervousness, and 
depression, and he indicated that someone at his facility 
assisted him with such needs as dressing, clothing, and 
cleaning.  The veteran repeatedly cited to his right knee 
disability as a cause of his problems.

Given the evidence of record, the Board finds that a new 
examination is warranted to determine whether the veteran's 
service-connected disabilities, in and of themselves, render 
him in need of aid and attendance or housebound.  This 
examination should be accomplished as soon as is practically 
possible, given the degree of the veteran's medical 
deterioration.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  At the earliest possible date, the 
veteran should be afforded a VA aid and 
attendance examination to determine 
whether his service-connected 
disabilities render him either in need of 
aid and attendance or housebound.  The 
examiner should be provided with the 
veteran's claims file and with a complete 
list of his service-connected 
disabilities.  In determining whether the 
veteran's service-connected disabilities 
render him either in need of aid and 
attendance or housebound, the following 
factors should be considered: the ability 
of the veteran to dress or undress 
himself or to keep him ordinarily clean 
and presentable, the need for frequent 
adjustment of any special prosthetic or 
orthopedic appliances which cannot be 
done without aid, the inability of the 
veteran to feed himself though loss of 
coordination or through extreme weakness, 
the inability to attend to the wants of 
nature, any incapacity (physical or 
mental) which requires care or assistance 
on a regular basis to protect the veteran 
from hazards or dangers incident to his 
or her daily environment, and the need 
for a higher level of care (e.g., a 
personal health-care service or nursing 
home care).  The examiner is reminded 
that only the veteran's service-connected 
disabilities may be considered in 
addressing the questions noted above.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, after ensuring that the 
requested examination report fully 
complies with the instructions contained 
in this REMAND, the RO should 
readjudicate the veteran's claim of 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or housebound status.  If 
the determination of this claim remains 
unfavorable to the veteran, he should be 
issued a Supplemental Statement of the 
Case and given a reasonable period of 
time in which to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


